        Case 1:17-cv-01994-KPF Document 91 Filed 07/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHAMIR BATISTA,

                        Plaintiff,
                                                17 Civ. 1994 (KPF)
                    -v. -
                                                ORDER GRANTING REQUEST
 DETECTIVE MICHAEL LECLAIR,                     FOR PRO BONO COUNSEL
 Shield No. 5045,

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff has requested the appointment of pro bono counsel for the

limited purpose of assisting him in ongoing settlement discussions in this case.

(Dkt. #90). For the following reasons, Plaintiff’s application is granted.

                                LEGAL STANDARD

      The in forma pauperis statute provides that the courts “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C.

§ 1915(e)(1). Unlike in criminal cases, in civil cases, there is no requirement

that courts supply indigent litigants with counsel. Hodge v. Police Officers, 802

F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to grant an indigent litigant’s request for representation. Id.

Even if a court does believe that a litigant should have a lawyer, under the in

forma pauperis statute, a court has no authority to “appoint” counsel, but

instead, may only “request” that an attorney volunteer to represent a litigant.

Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-10 (1989).

Moreover, courts do not have funds to pay counsel in civil matters. Courts
        Case 1:17-cv-01994-KPF Document 91 Filed 07/08/20 Page 2 of 4



must therefore grant applications for counsel sparingly, and with reference to

public benefit, in order to preserve the “precious commodity” of volunteer-

lawyer time for those litigants whose causes are truly deserving. Cooper v. A.

Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

      In Hodge, the Second Circuit set forth the factors a court should consider

in deciding whether to grant a litigant’s request for counsel. 802 F.2d at 61-

62. Of course, the litigant must first demonstrate that he or she is indigent,

see Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994), for

example, by successfully applying for leave to proceed in forma pauperis. The

court must then consider whether the litigant’s claim “seems likely to be of

substance” — “a requirement that must be taken seriously.” Id. at 60-61. If

these threshold requirements are met, the court must next consider such

factors as:

              the indigent’s ability to investigate the crucial facts,
              whether conflicting evidence implicating the need for
              cross-examination will be the major proof presented to
              the fact finder, the indigent’s ability to present the case,
              the complexity of the legal issues[,] and any special
              reason in that case why appointment of counsel would
              be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider,

including litigant’s efforts to obtain counsel). In considering these factors,

district courts should neither apply bright-line rules nor automatically deny

the request for counsel until the application has survived a dispositive motion.

See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.



                                           2
        Case 1:17-cv-01994-KPF Document 91 Filed 07/08/20 Page 3 of 4



                                   DISCUSSION

      Based on its review of the docket and its discussions with Plaintiff, the

Court understands that Plaintiff lacks funds to retain counsel, and qualifies for

in forma pauperis status. The Court is also aware of Plaintiff’s current

incarceration, which has complicated efforts both to raise funds and to find an

attorney.

      As the parties are aware, in April 2020, the Court granted in part and

denied in part Defendants’ motion for summary judgment, leaving in place

Plaintiff’s claim that Defendant Leclair used excessive force on Plaintiff in

deploying a taser against him on January 12, 2017. (Dkt. #86). As such, the

Court has found that this claim of Plaintiff’s is “likely to be of substance,”

Hodge, 802 F.2d 61-62, for the reasons set forth in its Opinion. The Court

similarly finds that the relevant Hodge factors weigh in favor of granting

Plaintiff’s application. Following a telephonic conference with the parties after

issuing the summary judgment decision, the Court referred the matter to

Magistrate Judge Ona T. Wang for purposes of settlement. The Court now

understands both from Plaintiff and from Judge Wang that these discussions

would proceed more efficiently, and more fairly, if Plaintiff were to receive

advice from pro bono counsel. In short, representation would “lead to a quicker

and more just result by sharpening the issues and shaping examination.”

Hodge, 802 F.2d at 61.




                                         3
        Case 1:17-cv-01994-KPF Document 91 Filed 07/08/20 Page 4 of 4



                                     CONCLUSION

      For the foregoing reasons, Plaintiff’s request for pro bono counsel for the

limited purpose of settlement discussions is granted. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court

relies on volunteers. Due to a scarcity of volunteer attorneys, a lengthy period

of time may pass before counsel volunteers to represent Plaintiff. This Court

will pause matters for 60 days, in order to see if counsel can be obtained. If an

attorney volunteers, the attorney will contact Plaintiff directly. There is no

guarantee, however, that a volunteer attorney will decide to take the case, and

in such circumstances, Plaintiff would have to proceed with the case pro se. Of

course, if an attorney offers to take the case, it is entirely Plaintiff’s decision

whether to retain that attorney or not.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith and therefore IFP status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).

      SO ORDERED.

 Dated: July 8, 2020
        New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge

Sent by First Class Mail to:
Shamir Batista
#18A3248
Great Meadow Correctional Facility
Box 51
Comstock, NY 12821



                                          4
